Title: From George Washington to Bushrod Washington, 9 November 1787
From: Washington, George
To: Washington, Bushrod



Dear Bushrod,
Mount Vernon Novr 9th 1787.

In due course of Post, I received your letters of the 19th & 26th Ult.; and since, the one which you committed to the care

of Mr Powell. I thank you for the communications therein, & for a continuation, in matters of importance, I shall be obliged to you.
That the Assembly would afford the people an opportunity of deciding on the proposed Constitution I had hardly a doubt; the only question with me was, whether it would go forth under favourable auspices, or be branded with the mark of disapprobation. The opponents, I expected, (for it has ever been, that the adversaries to a measure are more active than its friends)would endeavour to give it an unfavourable complexion, with a view to biass the public mind. This, evidently, is the case with the writers in opposition; for their objections are better calculated to alarm the fears, than to convince the judgment of their readers. They build them upon principles which do not exist in the Constitution—which the known & litteral sense of it, does not support them in; and this too, after being flatly told that they are treading on untenable ground and after an appeal has been made to the letter, & spirit thereof, for proof: and then, as if the doctrine was uncontrovertable, draw such consequences as are necessary to rouse the apprehensions of the ignorant, & unthinking. It is not the interest of the major part of these characters to be convinced; nor will their local views yield to arguments which do not accord with their present, or future prospects; and yet, a candid solution of a single question, to which the understanding of almost every man is competent, must decide the point in dispute—namely—is it best for the States to unite, or not to unite?
If there are men who prefer the latter, then, unquestionably, the Constitution which is offered, must, in their estimation, be inadmissible from the first Word to the last signature, inclusively. But those who may think differently, and yet object to parts of it, would do well to consider, that it does not lye with one State, nor with a minority of the States, to superstruct a Constitution for the whole. The seperate interests, as far as it is practicable, must be consolidated—and local views as far as the general good will admit, must be attended to. Hence it is that every state has some objection to the proposed form; and that these objections are directed to different points. That which is most pleasing to one, is obnoxious to another, and vice versa. If then the Union of the whole is a desirable object, the parts which

compose it, must yield a little in order to accomplish it; for without the latter, the former is unattainable. For I again repeat it, that not a single state nor a minority of the States, can force a Constitution on the majority. But admitting they had (from their importance) the power to do it, will it not be granted that the attempt would be followed by civil commotions of a very serious nature? But to sum up the whole, let the opponants of the proposed Constitution, in this State, be asked—it is a question they ought certainly to have asked themselves; What line of conduct they would advise it to adopt, if nine other States should accede to it, of which I think there is little doubt? Would they recommend that it should stand on its own basis—seperate & distinct from the rest? Or would they connect it with Rhode Island, or even say two others, checkerwise, & remain with them as outcasts from the Society, to shift for themselves? or will they advise a return to our former dependence on Great Britain for their protection & support? or lastly would they prefer the mortification of comg in, when they will have no credit there from? I am sorry to add in this place that Virginians entertain too high an opinion of the importance of their own Country. In extent of territory—In number of Inhabitants (of all descriptions) & In wealth I will readily grant that it certainly stands first in the Union; but in point of strength, it is, comparitively, weak. To this point, my opportunities authorise me to speak, decidedly; and sure I am, in every point of view, in which the subject can be placed, it is not (considering also the Geographical situation of the State) more the interest of any one of them to confederate, than it is the one in which we live.
The warmest friends to and the best supporters of the Constitution, do not contend that it is free from imperfections; but these were not to be avoided, and they are convinced if evils are likely to flow from them, that the remedy must come thereafter; because, in the present moment it is not to be obtained. And as there is a Constitutional door open for it, I think the people (for it is with them to judge) can, as they will have the aid of experience on their side, decide with as much propriety on the alterations and amendments wch shall be found necessary, as ourselves; for I do not conceive that we are more inspired—have more wisdem—or possess more virtue than those who will come after us. The power under the Constitution will always be with

the people. It is entrusted for certain defined purposes and for a certain limited period to representatives of their own chusing; and whenever it is exercised contrary to their interests, or not according to their wishes, their Servants can, and undoubtedly will be, recalled. There will not be wanting those who will bring forward complaints of mal-administration whensoever they occur. To say that the Constitution may be strained, and an improper interpretation given to some of the clauses or articles of it, will apply to any that can be framed—in a word renders any one nugatory—for not one, more than another, can be binding, if the spirit and letter of the expression is disregarded. It is agreed on all hands that no government can be well administred without powers; and yet, the instant these are delegated, altho those who are entrusted with the Administration are taken from the people—return shortly to them again—and must feel the bad effect of oppressive measures—the persons holding them, as if their natures were immediately metamorphosed, are denominated tyrants and no disposition is allowed them, but to do wrong. Of these things in a government so constituted and guarded as the proposed one is, I can have no idea; and do firmly believe that whilst many ostensible reasons are held out against the adoption of it the true ones are yet behind the Curtain; not being of a nature to appear in open day. I believe further, supposing these objections to be founded in purity itself that as great evils result from too much jealousy, as from the want of it. And I adduce several of the Constitutions of these States, as proof thereof. No man is a warmer advocate for proper restraints, and wholesome checks in every department of government than I am; but neither my reasoning, nor my experience, has yet been able to discover the propriety of preventing men from doing good, because there is a possibility of their doing evil.
If Mr Ronald can place the finances of this Country upon so respectable a footing as he has intimated, he will deserve its warmest, and most grateful thanks. In the attempt, my best wishes—which is all I have to offer—will accompany him.
I hope there remains virtue enough in the Assembly of this State, to preserve inviolate public treaties, and private contracts. If these are infringed, farewell to respectability, and safety in the Government.

I never possessed a doubt, but if any had ever existed in my breast, re-iterated proofs would have convinced me of the impolicy, of all commutable taxes. If wisdom is not to be acquired from experience, where is it to be found? But why ask the question? Is it not believed by every one that these are time-serving jobs by which a few are enriched, at the public expence! but whether the plan originates for this purpose, or is the child of ignorance, oppression is the result.
You have, I find, broke the ice (as the saying is). one piece of advice only I will give you on the occasion (if you mean to be a respectable member, and to entitle yourself to the Ear of the House)—and that is—except in local matters which respect your Constituants and to which you are obliged, by duty, to speak, rise but seldom—let this be on important matters—and then make yourself thoroughly acquainted with the subject. Never be agitated by more than a decent warmth, & offer your sentiments with modest diffidence—opinions thus given, are listened to with more attention than when delivered in a dictatorial stile. The latter, if attended to at all, altho they may force conviction, is sure to convey disgust also.
Your aunt, and the family here join me in every good wish for you. and I am with sentiments of great regd and Affecte—Yours

Go: Washington


P.S. The letter you sent by Mr Powell for Nancy was forwarded next day to Doctr Brown, for the best conveyance that should offer from alexandria.

